EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Koichiro Nakanishi on June 14, 2022.

The application has been amended as follows: 
Regarding Claim 1, on lines 14-15 of the claim, please replace the phrase “a space outside the case” with the phrase “the space outside the case”. 
Regarding Claim 5, on lines 18-19 of the claim, please replace the phrase “a space outside the case” with the phrase “the space outside the case”. 

Response to Arguments
Applicant's arguments filed June 9, 2022 have been fully considered.  Applicant discusses the various issues indicated in the previous Office Action.   In response, the Examiner has withdrawn all the previous objections to the Specification and claims, and previous 112(b) rejections due to the amendments made by Applicant in the current set of claims as well as the Examiner’s Amendment above.
The Examiner accepts the amendments made to the claims, finding support in the instant Specification.  The Examiner also withdraws the previous 112(f) invocation due to the amendments made of “moving member” to “float” in the claims.
The Examiner accepts Applicant’s explanation of foreign priority and has withdrawn the remarks from the previous Priority section.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: after conducting thorough searching of the prior art in the relevant fields of endeavor, the Examiner has concluded that the claimed inventions of independent Claims 1 & 5 are allowable over the closest prior art, including Knutson et al., (“Knutson’, US5,707,527), which discloses the “float” moving along a rod in a floatable manner, (Float 28 moving up and down along or alongside Pipe 24, See Figure 1, See column 6, lines 52-67, column 7, lines 1-11, Knutson), when applied to a filter device or apparatus type invention, (Filter/Bed 11/14, See Figure 1, See column 6, lines 6-20, column 8, lines 54-62, Knutson), but does not disclose the limitation where “the float is provided and movable between a first position at which the float does not cover the first hole and a second position at which the float covers the first hole” when the rod possesses the “first hole” as claimed in Claims 1 & 5. The Examiner also notes prior art references Kim et al., (US 2010/0163479), and Chikugo et al., (“Chikugo”, US 2017/0296947), but also notes there is no apparent modification to be made to arrive at the claimed invention from these prior art references.
Thus, the Examiner allows Claims 1-9.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779